NO. 07-02-0156-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL E

                                 FEBRUARY 25, 2003

                         ______________________________


                      ERIC DARNELL BOULDWIN, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

             FROM THE 230TH DISTRICT COURT OF HARRIS COUNTY;

                  NO. 873010; HONORABLE BELINDA HILL, JUDGE

                        _______________________________

Before QUINN and REAVIS, JJ., and BOYD, S.J.*


      On April 19, 2001, upon his plea of guilty, appellant Eric Darnell Bouldwin was

adjudged guilty of the offense of possession of a controlled substance weighing more than

four grams but less than 200 grams. In accordance with a plea bargain, he was placed on



      *
      John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment. Tex. Gov’t Code Ann. §75.002(a)(1) (Vernon Supp. 2003).
probation (community supervision) for a period of three years. On February 19, 2002, after

hearing, appellant’s probation was revoked and he was ordered to serve a three year

sentence in the Institutional Division of the Department of Criminal Justice and in addition

was ordered to pay a fine of $500. Appellant gave timely notice of appeal from the

conviction.


       On January 31, 2003, we received appellant’s motion to withdraw his notice of

appeal and to dismiss the appeal. His attorney joined in the motion. Because appellant’s

motion meets all the requirements of Texas Rule of Appellate Procedure 42.2(a), and

because this court has not delivered its decision prior to receiving appellant’s motion, the

motion must be, and is hereby, granted.


       Having dismissed the appeal at appellant’s request, no motions for rehearing will

be entertained and our mandate will issue forthwith.



                                                 John T. Boyd
                                                 Senior Justice

Do not publish.




                                             2